Case 4:20-cv-10791-MFL-APP ECF No. 18, PageID.4228 Filed 04/15/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GREGORY KANSIER,

             Plaintiff,                             Case No: 20-cv-10791
                                                    Hon. Matthew F. Leitman
v.

C. R. BARD, INC. et al.,

          Defendants.
__________________________________________________________________/

                                       ORDER

      Upon consideration of the Parties’ STATUS REPORT AND JOINT

MOTION TO EXTEND STAY and ORDER, and for good cause appearing, IT IS

HEREBY ORDERED that the Parties’ Motion is GRANTED. All deadlines are

hereby stayed for ninety (90) days after the entry of this Order to allow the Parties

to finalize the settlement of this matter.

      IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: April 15, 2021




                                             1
Case 4:20-cv-10791-MFL-APP ECF No. 18, PageID.4229 Filed 04/15/21 Page 2 of 2




      Respectfully submitted this 14th day of April, 2021.

 ATTORNEY FOR PLAINTIFF                ATTORNEYS FOR DEFENDANTS

 /s/ David M. Langevin (with           /s/ Sanjay Ghosh
 permission)                           Taylor Tapley Daly
 David M. Langevin                     Georgia Bar No. 697887
 Minnesota Bar No. 329563              Sanjay Ghosh
 McSweeney Langevin, LLC               Georgia Bar No. 141611
 2116 2nd Ave. S                       Nelson Mullins Riley & Scarborough LLP
 Minneapolis, MN 55404                 Atlantic Station
 612-746-4646                          201 17th Street NW, Suite 1700
                                       Atlanta, GA 30363
 612-454-2678
                                       404-322-6000
 Dave@WeStrikeBack.com
                                       404-322-6050
 filing@westrikeback.com               sanjay.ghosh@nelsonmullins.com
                                       matthew.lerner@nelsonmullins.com
 Attorneys for Plaintiff
                                        AND

                                       /s/ John G. Mitchell
                                       John G. Mitchell, Esq.
                                       P39892
                                       SECREST WARDLE
                                       2600 Troy Center Drive,
                                       P.O. Box 5025
                                       Troy, MI 48007-5025
                                       248- 851-9500
                                       248-538-1223
                                       jmitchell@secrestwardle.com

                                       Attorneys for Defendants C. R. Bard, Inc.
                                       and Bard Peripheral Vascular, Inc.




                                        2
